Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Reissue Applications
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This is a
reissue application, filed November 5, 2014, of U.S. Patent 8,304,559 (hereafter "the ‘559 patent”), which issued from U.S. application Serial No. 13/498,245 (the ‘245 application) with claims 1-15 on November 6, 2012.

Interference, Disclaimer and Inter Partes Review (IPR)
Interference 105,995, involving the ’559 patent (the senior party) and U.S. patent application no. 13/926,389 (the junior party), was declared on February 6, 2014.  In the interference, the Board entered judgment against the junior party.
Claims 13-15 of the ‘559 patent were statutorily disclaimed with a disclaimer filed April 12, 2015 and published in the Official Gazette on July 18, 2017.  
Attention is directed to IPR No. 2016-00577 (hereinafter “IPR ‘577”) for the ‘559 patent.  IPR ‘577 concluded on April 29, 2019 with issuance of an Inter Partes Review Certificate canceling remaining claims 1-12 of the ‘559 patent.  Applicant is requested to provide a copy of the IPR Certificate so that one is of record in the reissue application 

Scope of Claims
In examination, reissue application claims are construed broadly.  In re Reuter, 651 F.2d 751, USPQ 249 (CCPA 1981) (claims given "their broadest reasonable interpretation consistent with specification").  Claims 16 and 21-32 directed to a method of preparation are presented in the amendment filed October 8, 2019 and are subject to examination.  Claims 16 and 26 are representative and reproduced below:
16. (New, amended)  A method for the preparation of the compound having the following general formula (I):

    PNG
    media_image1.png
    198
    231
    media_image1.png
    Greyscale

wherein R1 and R2 are independently hydrogen or halogen;
through oxidation of a compound having the general formula (II) in a reaction mixture of dichloroacetic acid and hydrogen peroxide:

    PNG
    media_image2.png
    196
    221
    media_image2.png
    Greyscale

wherein R1 and R2 are defined as above, and
wherein the oxidation is conducted in the absence of trichloroacetic and trichloroperacetic acid.
26. (New)  The method according to claim 16, wherein the dichloroacetic acid is oxidized to dichloroperacetic acid through the hydrogen peroxide.

Claim 16 is directed to a method of making compound I, through the oxidation of compound II, in the presence of dichloroacetic acid (DCA) and hydrogen peroxide. Claim 16 does not require that DCA perform any particular function in the claimed reaction.  For example claim 16 does not require that DCA react with the hydrogen peroxide.  This is consistent with the claim interpretation given by the Patent Trial and Appeal Board (hereinafter “Board”) on p. 6 of the Final Written Decision mailed May 11, 2017 in IPR ‘577, which, as noted on p. 6, is also consistent with the interpretation given by the Board in Interference 105,995.  Although issued (now cancelled) claim 1 recited that the oxidation of compound II to prepare compound I is “in the presence of dichloroacetic acid and of an oxidizing agent …”, the Final Written Decision stated (p. 6) that “the claims do not require that DCA perform any particular function in the claimed reaction and that, for example, the claims do not require that DCA react with the 
Claim 16 recites “the oxidation is conducted in the absence of trichloroacetic and trichloroperacetic acid.”  Issued claim 1 recited “and/or” instead of “and”.  With respect to “and/or”, the Board noted the following on pp. 6-7 of the Final Written Decision: “Further we concluded that because the ’559 claims provide that the oxidation is conducted in the absence of trichloroacetic (TCA) ‘and/or’ trichloroperacetic acid (TCPA), the ’559 claims allow for, but do not require, the exclusion of both TCA and TCPA such that the oxidation may be in the absence of both TCA and TCPA or in the absence of either TCA or TCPA.”  Accordingly, since claim 16 recites “and”, claim 16 requires the exclusion of both TCA and TCPA such that the oxidation is in the absence of both TCA and TCPA.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 16 and 21-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 0 295 117 B1 (hereinafter “EP ‘117”) in view of WO 2007/122440 A1 to Gharda et al (hereinafter “Gharda I”).
In the IPR ‘577 proceeding, issued claims 1-10 were rejected over EP ‘117 in view of Gharda I1 in the Final Written Decision mailed May 11, 2017 (hereinafter “Final Written Decision”).  As noted on pp. 9-10 of the Final Written Decision (annotations added):
We find that EP ’117 teaches, at example 1, a method for the formation of fipronil through the oxidation of compound II (the sulfide precursor) using mCPBA [m-chloroperbenzoic acid] as an oxidant and DCM [dichloromethane] as a solvent with no TCA [trichloroacetic acid] or TCPA [trichloroperacetic acid] being present. (EP ’117, Ex. 1002, ¶¶ 0099, and 0066).  We find that the EP ’117 method differs from the method of the ’559 claims because the EP ’117 method fails to teach the presence of DCA.  We find that Gharda [I] teaches that both DCM and DCA [dichloroacetic acid] are solvents, that also may act as “melting point depressants”, suitable for use in methods of oxidizing the same sulfide precursor as is used in EP ’117. (Gharda [I], Ex. 1004, 7, 10 (example 1) and 11 (example 2)).

We conclude that one skilled in the art, knowing DCA to be a recognized alternative to DCM, would have had sufficient reason to replace DCM with DCA in the reaction of EP ’117 and that, in view of all the argument and evidence before us, claims 1-12 of the ’559 patent have been shown to be unpatentable under 35 U.S.C. § 103(a).

	The same replacement of DCM with DCA applies to current claims 16 and 21-32, which require the presence of DCA in the absence of TCA and TCPA.
Example 1 of EP ‘117, as modified by Gharda I, further differs from claims 16 and 21-32 in that claim 16 requires the presence of hydrogen peroxide.  As noted above, Example 1 of EP ‘117 uses mCPBA as an oxidant (see ¶¶ 0066 and 0099 of EP ‘117).  However, EP ‘117 is not limited to mCPBA as the oxidant, it’s merely exemplified.  In 10-O-O-H, wherein “R10 represents hydrogen or a trifluoroacetyl or preferably 3-chlorobenzoyl group” (see ¶ 0066).  When R10 is hydrogen, the oxidant is hydrogen peroxide.  Additionally, Gharda I teaches that preferred oxidizing agents are peracids, peroxides and persulfates, and the most preferred oxidizing agent is hydrogen peroxide (see p. 8, lines 1-6 and Example 1).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have further modified EP ‘117’s Example 1 by using hydrogen peroxide in place of mCPBA as the oxidant because EP ‘117 teaches that hydrogen peroxide (R10 is hydrogen) and mCPBA (R10 is 3-chlorobenzoyl) are suitable alternatives for the oxidant, and Gharda I teaches that hydrogen peroxide is a most preferred oxidant.  This is a matter of simple substitution of one known oxidant for another to obtain predictable results.
Fipronil, i.e., 5-amino-3-cyano-1-(2,6-dichloro-4-trifluoromethylphenyl)-4-trifluoromethylsulphinylpyrazole, prepared in Example 1 of EP ‘117 reads on formula (I) in claim 22, and like the 5-amino-3-cyano-1-(2,6-dichloro-4-trifluoromethylphenyl)-4-trifluoromethylthiopyrazole reactant in EP ‘117’s Example 1, has R1 and R2 as per claim 21.
With respect to claims 23-25 and 32, EP ‘117 teaches that the oxidation reaction is at a temperature of 0°C to 60°C (see ¶ 0066).  No temperature is mentioned for EP ‘117’s Example 1, and thus, it appears to be at room temperature, i.e., 25°C.  Gharda I teaches “[t]he temperature for the reaction is chosen so as to give reasonable kinetics for oxidation without decomposing the product.  The reaction is preferably carried out at  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 26-28 are similar to issued claims 4 and 5 of the ‘559 patent, which were rejected by the Board in the Final Written Decision.  While Gharda I’s Example 1 contains TCA, it also contains DCA, as well as hydrogen peroxide as the oxidant (see p. 8, lines 1-6 and Example 1 bridging pp. 10-11).  It is the Specialist’s position that in Gharda I’s Example 1, the TCA and/or DCA are inherently oxidized in situ to the corresponding peracid, i.e., TCPA and/or dichloroperacetic acid (DCPA), through the hydrogen peroxide; and the peracid oxidizes the reactant (i.e., instant formula (II)) to the Fipronil product of Gharda I’s Example 1 (see also p. 10, lines 1-5).  The same also 2, submitted by the Applicant in Interference No. 105,995, Dr. Trost explains in ¶ 37 how dichloroperacetic acid formed in situ is the chemical species which actually oxidizes the compound having the general formula (II) to the compound having the general formula (I) in the process defined by the claims: “[i]n the reaction defined by the involved claims, the oxidation of the sulfide of Formula II to the sulfoxide of Formula I is effected by dichloroperacetic acid, which is formed by the reaction of dichloroacetic acid and an oxidizing agent, such as hydrogen peroxide, in a manner similar to that described above in Paragraph 31.”
Accordingly, in EP ‘117’s modified Example 1, which uses DCA as the solvent in place of mCPBA, the DCA is oxidized in situ to DCPA through the hydrogen peroxide; and the DCPA oxidizes the reactant (i.e., instant formula (II)) to the Fipronil product of EP ‘117’s Example 1.

The quantity of the oxidizing agent used is sufficient to effect optimal conversion of the compound of formula-II [i.e., instant formula (II)] to the compound of formula-I [i.e., instant formula (I)] without producing significant amounts of the byproduct sulphonyl derivative.  For the peroxides such as hydrogen peroxide this is preferably in the range of 1.1 to 1.7 moles, and more preferably about 1.4 mole, per mole of the compound of formula-II.  The preferred concentration of the hydrogen peroxide used is 50 to 70% by weight as an aqueous solution due to the commercial availability of such solutions.  Concentrations outside this range can also be used with suitable adjustments to the water concentration.

	It would have been obvious to one of ordinary skill in the art at the time the invention was made determined an appropriate molar or equivalent amount of hydrogen peroxide oxidant in EP ‘117’s modified Example 1 for each mole of the Fipronil product, such as the amounts here claimed, because not only does EP ‘117’s Example 1 use 2.6 moles (equivalents) of mCPBA oxidant per mole of Fipronil, Gharda I more generally teaches that the quantity of the oxidizing agent used is sufficient to effect optimal conversion of the compound of formula II to the compound of formula I without producing significant amounts of the byproduct sulphonyl derivative.
	Claim 31 requires that for each mole of compound having the general formula (II), 1.5-5 kg of DCA are used.  Claim 32 requires that for each mole of compound 3, then 0.133 kg of DCM are used.  EP ‘117’s Example 1 uses 10.0 grams of formula (II) reactant, i.e., 5-amino-3-cyano-1-(2,6-dichloro-4-trifluoromethylphenyl)-4-trifluoromethylthiopyrazole, and prepares 6.0 grams of Fipronil (formula (I)).  10.0 grams of 5-amino-3-cyano-1-(2,6-dichloro-4-trifluoromethylphenyl)-4-trifluoromethylthiopyrazole is 0.0237 moles.  6.0 grams of Fipronil is 0.0137 moles.  Thus, EP ‘117’s Example 1 uses 0.133/0.0237 = 5.6 kg of DCM for each mole of compound having general formula (II), and uses 0.133/0.0137 = 9.7 kg of DCM for each mole of Fipronil (formula (I)).  These amounts are not so far removed from the upper limit of 5 kg/mole.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to have determined an appropriate mass of DCA solvent to be used in EP ‘117’s modified Example 1, such as the amounts here claimed, so that the 5-amino-3-cyano-1-(2,6-dichloro-4-trifluoromethylphenyl)-4-trifluoromethylthiopyrazole can be converted to Fipronil product using hydrogen peroxide as an oxidant.  The 5.6 kg of DCM solvent for each mole of  5-amino-3-cyano-1-(2,6-dichloro-4-trifluoromethylphenyl)-4-trifluoromethylthiopyrazole (formula (II)) and the 9.7 kg of DCM solvent for each mole of Fipronil (formula (I)) are close to the claimed upper limit of 5 kg/mol so as to render the claimed amount obvious.

Claims 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP ‘117 in view of Gharda I as applied to claims 16 and 21-32 above, and further in view of U.S. Patent 6,013,761 to Zierer et al (hereinafter “Zierer”), Swern, “Organic Peracids,” Chem. Rev., 1949, 45(1), pp. 1-68 (hereinafter “Swern”), and WO 01/30760 A1 (hereinafter “WO ‘760”).
An noted above in Rejection No. 1, EP ‘117 in view of Gharda I renders obvious claims 26-28.  With respect to claims 26-28, Zierer, Swern and WO ‘760 are further relied upon for rendering obvious the oxidizing of DCA in situ to DCPA through hydrogen peroxide, and oxidizing the sulfide reactant (i.e., instant formula (II)) with the DCPA to form the sulfoxide product, i.e. Fipronil, in EP ‘117’s modified Example 1.
Zierer teaches a process for preparing polyarylene sulfoxides through oxidation of the corresponding sulfide in the presence of an acid and hydrogen peroxide (see col. 9, claim 1).  Claim 4 of Zierer teaches that the acid can be “trifluoroacetic acid, trichloroacetic acid or dichloroacetic acid.”  In fact, Examples 13-16 at cols. 7-8 of Zierer describes experiments in which DCA was successfully used as the solvent for the selective oxidation of polyphenylene sulfide to polyphenylene sulfoxide by hydrogen peroxide.  Zierer particularly prefers DCPA as the oxidant, wherein the DCPA is formed from a mixture of a 50-100% strength solution of hydrogen peroxide with DCA (see the paragraph bridging cols. 2 and 3).  Zierer teaches that the sulfide is converted virtually selectively, i.e., to a degree of more than 90%, into sulfoxide units (see col. 2, lines 13-17).  
In the section entitled “Oxidation of Organic Sulfur Compounds”, Swern teaches the following in the paragraph bridging pp. 33-34 (emphasis added):
One of the most efficient and widely used reactions of organic peracids is the oxidation of organic sulfides and mercaptans to sulfoxides and sulfones.  These reactions usually proceed at convenient temperatures, are rapid, and in most cases give very high or even quantitative yields of product.  Perhaps the earliest application of this reaction was reported by Hinsberg (266), who obtained good yields of the corresponding sulfoxides by the oxidation of dibenzyl sulfide, but the reactions are more satisfactory when an organic peracid (preferably prepared and utilized in situ) is the oxidant (228).  Table 5 gives an alphabetical list of organic sulfur compounds converted to sulfoxides and/or sulfones by organic peracids.

WO ‘760 teaches the generation of trifluoroperacetic acid in situ from hydrogen peroxide and trifluoroacetic acid for the oxidation of the instantly claimed sulfide reactant (formula (II) to form the Fipronil (sulfoxide product) (p. 6, line 23 through p. 8, line 2).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed EP ‘117’s process, as modified by Gharda I, using DCA/hydrogen peroxide as the oxidant system, i.e., such that the hydrogen peroxide oxidizes the DCA solvent in situ to form DCPA, which in turn oxidizes the sulfide reactant (instant formula (II) to form the Fipronil (sulfoxide product), because the DCA/hydrogen peroxide system is a known oxidant system for oxidizing sulfide to sulfoxide with high selectivity, as shown by Zierer; conversion of sulfide to sulfoxide is more satisfactory when an organic peracid, preferably formed in situ, is the oxidant, as taught by Swern; such in situ generation of peracid, e.g., trifluoroperacetic acid, has already been used to oxidize instant formula II to Fipronil, as evidenced by WO ‘760; and thus, the reasonable expectation of success in using DCPA formed in situ as the oxidant for converting EP ‘117’s sulfide reactant, i.e., instant formula II, to Fipronil (sulfoxide) product.

Claims 16, 21-24 and 26-32 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AU 2010100462 A4 to Gharda (hereinafter “Gharda II”).
The copy of Gharda II present in the information disclosure statement filed 06/28/2019 has two sets of page numbers.  The page numbers referred to below are the page numbers which begin on the first page of the document.
Gharda II teaches a process for preparing trifluoromethylsulfinyl pyrazole derivatives, and in particular Fipronil, i.e., the compound of instant formula (I) as per claims 21 and 22 (see p. 4, lines 5-9).  Gharda II’s process is a nine step process having steps (a)-(i) (see p. 7, line 21 to p. 11, line 11).  The final step of the process, step (i), is an oxidation reaction in which a thiopyrazole compound of formula IX, corresponding to the compound of formula (II) here claimed, is oxidized to a sulfoxide of formula I, corresponding to the sulfoxide of formula (I) here claimed (see p. 11, lines 8-11).
The oxidation step is carried out in a medium containing a solvent and an oxidizing agent (see p. 11, lines 8-11 and p. 19, lines 12-14).  The solvent in the oxidation step is a mixture of at least two solvents selected from the group consisting of trifluoroacetic acid, trichloroacetic acid (TCA), dichloroacetic acid (DCA), chlorobenzene, dichloromethane and dichloroethane (see p. 12, lines 21-24).  The oxidizing agent for the oxidation step is selected from the group consisting of hydrogen peroxide, tert-butyl hydrogen peroxide, benzoyl peroxide and sodium peroxide; and typically and most preferably the oxidizing agent is hydrogen peroxide (see p. 13, line 24 through p. 14, line 1; p. 19, lines 16-17; and Gharda II’s claim 1).

As noted on pp. 13-14 of the Protest filed 02/09/2015 in the instant reissue application, there are only 15 combinations of two solvents in the group described in Gharda II (5 of which contain DCA), 20 combinations of three solvents (10 of which contain DCA), 15 combinations of four solvents (10 of which contain DCA), 6 combinations of five solvents (5 of which contain DCA) and 1 combination of six solvents (which contains DCA).  Thus, there are 57 solvent combinations within the group described by Gharda II.  Of these, 15 of the disclosed combinations contain DCA without any TCA.
It would have been obvious to one of ordinary skill in the art at the time the invention was to have performed Gharda II’s oxidation step using a solvent mixture containing DCA without any TCA and TCPA because Gharda II teaches that the solvent system in its oxidation step is a mixture of at least two solvents selected from the group consisting of trifluoroacetic acid, TCA, DCA, chlorobenzene, dichloromethane and dichloroethane, and thus, the reasonable expectation of success in performing the oxidation step.  As noted above, of the 57 solvent combinations for the mixture of at least two solvents selected from the group consisting of trifluoroacetic acid, TCA, DCA, chlorobenzene, dichloromethane and dichloroethane, 15 of these combinations contain DCA without any TCA.  Without TCA, there will also be no TCPA in the oxidation step, as here claimed, since TCPA is formed by reaction of the oxidizing agent (hydrogen peroxide) with TCA (see, for example, col. 2, lines 25-27 of the ‘559 patent).

With respect to claims 26-28, Gharda II’s Example 17 on pp. 30-31 uses hydrogen peroxide as the oxidizing agent and uses a solvent mixture containing DCA.  It is acknowledged that the solvent mixture in Gharda II’s Example 17 further contains TCA.  It is the Specialist’s position that in Gharda II’s Example 17, the TCA and/or DCA are inherently oxidized in situ to the corresponding peracid, i.e., TCPA and/or dichloroperacetic acid (DCPA), through the hydrogen peroxide; and the peracid oxidizes the reactant (i.e., instant formula (II)) to the Fipronil product of Example 17.  The same also applies to Gharda II’s process when using DCA in a solvent mixture without TCA.  This is based on the fact that, with the exception of the presence of TCA, the method steps in Gharda II’s Example 17 are the same as here claimed.  Indeed, as noted in the ‘559 patent specification at col. 4, lines 34-38, “DCA, in the presence of an oxidant species such as hydrogen peroxide, peroxide or similar, is also itself transformed at low temperatures into the corresponding dichloroperacetic acid and that this species is an excellent oxidant of the compound having the general formula (II).”  Gharda II’s Example 17 uses a temperature of 15-20°C (p. 30, line 24), which, as noted above, within the ranges set forth in claims 23, 24 and 32.  Furthermore, in the Trost Declaration, Dr. Trost explains in ¶ 37 how dichloroperacetic acid formed in situ is the chemical species which actually oxidizes the compound having the general formula (II) to the compound having the general formula (I) in the process defined by the claims: “[i]n the reaction defined by the involved claims, the oxidation of the sulfide of Formula II 
With respect to claims 29, 30 and 32, Gharda II’s Example 17 uses 44.2 grams of 50% aqueous hydrogen peroxide (molecular weight = 34.0147 g/mol), which as noted at p. 30, line 24 corresponds to 0.65 moles of hydrogen peroxide.  The amount of Fipronil produced is 269 grams of 94% purity (see p. 30, lines 26-27).  Since the molecular weight of Fipronil is 437.15 g/mol, then the moles of Fipronil produced is (269/437.15)x0.94 = 0.58 moles of Fipronil.  Thus, for each mole of Fipronil, 0.65/0.58 = 1.12 moles of hydrogen peroxide are used, as here claimed.  Nevertheless, the quantity of hydrogen peroxide is optimizable since Gharda II teaches that “[t]he quantity of peroxide used depends on required optimal conversion with minimum by-product formation such as sulfone derivative.” (See p. 20, lines 21-22).
Claim 31 requires that for each mole of compound having the formula (II), 1.5 to 5 kg of dichloroacetic acid are used.  Claim 32 further requires that for each mole of compound having the formula (I), 1.5 to 5 kg of dichloroacetic acid are used.  As noted above, Gharda II’s Example 17 prepares 0.58 moles of Fipronil, i.e., the compound of formula (I).  Example 17 uses 280 grams (p. 30, lines 22-23) of the compound of formula (II), i.e., 5-amino-1-(2,6-dichloro-4-trifiuoromethylphenyl)-3-cyano-4-trifluoromethyl thiopyrazole (molecular weight 421.15 g/mol), which corresponds to 0.67 mole of formula (II).  Gharda II’s Example 17 teaches “[a] mixture of 700 gms of dichloroacetic acid and trichloroacetic acid was taken along with 300 gms of chlorobenzene, 2 gms boric acid and 280 gms of 5-amino-1-(2,6-dichloro-4-
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have determined an appropriate mass of DCA solvent to be used in Gharda II’s process, such as the amounts here claimed, so that the 5-amino-1-(2,6-dichloro-4-trifluorophenyl)-3-cyano-4-trifluoromethyl thiopyrzaole can be converted to Fipronil product using hydrogen peroxide as an oxidant.  As noted above, Gharda II’s Example 17 uses 0.52 kg DCA per mole of formula (II) and 0.60 kg DCA per mole of formula (I).  Gharda II’s Example 15 uses 1.5 kg of TCA per mole of formula (II) and 1.5 kg of TCA solvent per mole of formula (I).

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharda II as applied to claims 16, 21-24 and 26-32 above, and further in view of Gharda I.

Gharda I relates to the preparation of Fipronil from the same precursor as Gharda II and using hydrogen peroxide as an oxidant (see p. 1, lines 6-13; p. 2, line 24 through p. 3, line 12).  Gharda I teaches “[t]he temperature for the reaction is chosen so as to give reasonable kinetics for oxidation without decomposing the product. The reaction is preferably carried out at a temperature in the range 0°C to 50°C, more preferably in the range 15 to 25°C and most preferably at about 20°C.” (See p. 9, lines 4-9).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have carried out Gharda II’s oxidation step at a temperature here claimed, i.e., about 5°C, because Gharda I teaches a temperature range 0°C to 50°C; Gharda II exemplifies carrying out the oxidation step at similar temperatures of 10-12°C (Examples 13 and 14), 15°C (Example 15), and 15-20°C (Examples 16 and 17); and so as to give reasonable kinetics for oxidation without decomposing the product, as taught by Gharda I.  Furthermore, the claimed “about 5°C” lies within Gharda I’s temperature range of 0°C to 50°C.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Furthermore, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gharda II as applied to claims 16, 21-24 and 26-32 above, and further in view of Zierer, Swern and WO ‘760.
An noted above in Rejection No. 3, Gharda II renders obvious claims 26-28.  With respect to claims 26-28, Zierer, Swern and WO ‘760 are further relied upon for rendering obvious oxidizing DCA in situ to DCPA through hydrogen peroxide, and oxidizing the sulfide reactant (i.e., instant formula (II)) with the DCPA to form the sulfoxide product, i.e. Fipronil, in Gharda II.
Zierer, Swern and WO ’760 are relied upon for the reasons stated above in Rejection No. 2.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have performed Gharda II’s process using a DCA/hydrogen peroxide oxidant system, i.e., such that the hydrogen peroxide oxidizes the DCA solvent to form DCPA in situ, which in turn oxidizes the sulfide reactant (instant formula (II) to form the Fipronil (sulfoxide product), because the DCA/hydrogen peroxide system is a known oxidant system for oxidizing sulfide to sulfoxide with high selectivity, as shown by Zierer; conversion of sulfide to sulfoxide is more satisfactory when an organic peracid, preferably formed in situ, is the oxidant, as taught by Swern; such in situ generation of peracid, e.g., trifluoroperacetic acid, has already been used to oxidize instant formula II to Fipronil, as evidenced by WO ‘760; and thus, the reasonable expectation of success 

Protest
A Protest under 37 CFR 1.291 was filed 02/09/2015 by a third party.  The Protest is directed to claims 1-12 and 16-18 of the amendment filed 12/10/2014.  However, as noted in the latest amendment filed 10/08/2019, claims 1-12, 17 and 18 have been cancelled, and claim 16 has been amended so as to require hydrogen peroxide as the oxidizing agent and the exclusion of both TCA and TCPA from the oxidation.  Current claim 16 is similar in scope to claim 18 in the amendment filed 12/10/2018 (hereinafter "claim 18"), the difference being that claim 16 requires "the oxidation is conducted in the absence of trichloroacetic and trichloroperacetic acid", whereas claim 18 required "the oxidation is conducted in the absence of trichloroacetic and/or trichloroperacetic acid."  The Protest is hereby addressed to the extent it has raised issues with respect to claim 18.
The Protest suggests that claim 18 be rejected under 35 USC 102(b) as anticipated by Gharda II (see pp. 11-14).  Pages 13-14 of the Protest note that there are 57 solvent combinations within the group described by Gharda II at p. 12, lines 21-24; of the 57 solvent combinations, 31 contain DCA; and cites In re Petering for the proposition that a skilled artisan would have been able to at once envisage each of the 57 solvent combinations (see pp. 13-14 of the Protest).  
This is unpersuasive and a 102(b) anticipatory rejection has not been made over claim 16.  Claim 16 requires that the oxidation is conducted in the absence of 

The Protest also suggests that claim 18 be rejected under 35 USC 103(a) as being obvious over Gharda II (see pp. 15-16 of the Protest).  As noted above, all active claims, i.e., claims 16 and 21-32 have been rejected as obvious over Gharda II.

The Protest further suggests that claim 18 be rejected under 35 USC 103(a) as being obvious over WO '760 in view Zierer or further in view of Gharda I (see pp. 17-19 of the Protest).
	As set forth above, WO ‘760 is used as a secondary reference in the rejection of claims 26-28 over EP ‘117 in view of Gharda I, and further in view Zierer, Swern and WO ‘760.

The Protest further suggests the claim 18 be rejected for lack of written description for the full scope of DCA content (see pp. 22-23).  In particular, the Protest argues that the ‘559 patent specification is limited to DCA as the sole solvent, whereas in claim 18 (as well as in current claim 16), the DCA can be present in any amount.


Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,304,559 is or was involved.  These proceedings would include interferences, reissues, reexaminations, and litigation.  Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.  These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to ALAN D DIAMOND whose telephone number is (571)272-1338.  The specialist can normally be reached on Monday through Thursday 5:30 am to 3:00 pm, and Fridays from 5:30 am to 9:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571-272-0927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:


Central Reexamination Unit 3991   
                                                                                                                                                                                                  /Jerry D Johnson/Patent Reexamination Specialist
Central Reexamination Unit 3991

/Jean C. Witz/Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991      



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Issued dependent claims 11 and 12 were rejected further in view of CN 101250158 A.
        2 The Trost Declaration is of record in the instant reissue application via the IDS filed with the Protest dated 02/09/2015.